El Juez Asociado Señor Ramírez Bages
emitió la opinión del Tribunal.
Benito Delgado Martínez fue acusado y convicto por tribunal de derecho del delito de escalamiento en primer grado.
Apunta en apelación que su sentencia es nula por no haber renunciado expresa e inteligentemente a su derecho a juicio por jurado y porque se le privó de una asistencia de abogado efectiva.
*7221. — El récord sobre esta cuestión demuestra lo siguiente:
“Hon. Juez:
¿ Están listas las partes ?
Lodo. Navarro:
Estamos listos.
Hon. Fiscal:
Estamos listos.
Hon. Juez:
¿Este caso se verá por jurado o Tribunal de Derecho?
Lodo. Navarro:
Por Tribunal de Derecho.
Hon. Juez:
¿Compañero, habló con el acusado sobre su renuncia?
Lcdo. Navarro:
Sí, Señor Juez.
Hon. Juez:
¿ Usted es Benito Delgado Martínez ?
Acusado:
Sí, señor.
Hon. Juez:
¿ Usted es el acusado en este caso ?
Acusado:
Sí, señor.
Hon. Juez:
¿Usted está acusado de un caso de escalamiento en primer grado ?
R. Sí, señor.
Hon. Juez:
Su abogado ha informado al Tribunal que usted renuncia a que su caso se vea por jurado y que usted desea que se vea por Tribunal de Derecho? ¿Eso es correcto?
R. Sí, señor.
Hon. Juez:
¿Usted no ha recibido oferta, ni amenaza ni ha sido coaccio-nado para que renuncie que su caso sea por jurado?
R. No, señor.
*723Hon. Juez:
El Tribunal acepta como voluntaria la renuncia que hace el acusado de que su juicio sea por jurado, y el caso continuará por Tribunal de Derecho.”
Es evidente que el juez de instancia no le advirtió previamente al apelante lo que significa la renuncia del derecho a juicio por jurado. Pueblo v. Sierra Serrano, Sentencia de 19 de marzo de 1968; Pueblo v. Juarbe de la Rosa, 95 D.P.R. 753, Sentencia en reconsideración de 21 de febrero de 1968.
Nada aparece del récord que indique las circunstancias, hechos o conocimiento (1) en que el apelante se basó para contestar que “estaba consciente” de su renuncia al juicio por jurado, o (2) que justificase al juez sentenciador con-cluir que tal contestación era indicativa de que el apelante conocía el significado y alcance del acto de renunciar al de-recho a juicio por jurado, y de la diferencia existente entre el ser juzgado por tribunal de derecho y por jurado.
Sin embargo, no encontramos razón alguna para extender el pronunciamiento de Juarbe, supra, a casos juzgados con anterioridad a esa decisión. Por lo tanto, con respecto a la renuncia del derecho a juicio por jurado está disponible solamente para personas cuyos juicios empezaron después del 21 de febrero de 1968, fecha de la sentencia de Juarbe, supra. Contrario a lo que se afirma, es en Juarbe en donde por primera vez, en una forma positiva e inequívoca, establecimos que el juez de instancia tiene la obligación de explicar al acusado lo que significa la renuncia al juicio por jurado y apercibirle de las consecuencias de ello. Las expresiones aisladas contenidas en casos anteriores no tenían el alcance que pretende atribuírsele; el ratio decidendi de estas decisiones giró alrededor de si la renuncia había sido hecha personalmente por el acusado tal cual lo requiere la Regla 111 de las de Procedimiento Criminal. En cuanto se refiere a la aplicación retroactiva de lo dicho en Juarbe, estamos satisfechos de que conforme se dice en Roberts v. Russell, 392 *724U.S. 293 (resuelto en 10 de junio de 1968), no se trata de una norma de procedimiento criminal diseñada para corregir serias fallas en el proceso, y cualquier desviación de la mismá no afecta la base de un juicio imparcial y justo, ya que se le aseguró al acusado una oportunidad para la determina-ción razonable de su culpabilidad o inocencia. (1)
Cualquier duda sobre lo expuesto se disipa al considerar la actuación del Tribunal Supremo federal tomada en 17 de junio de 1968 en Carcerano v. Gladden, 392 U.S. 631, negándose a extender la doctrina enunciada en Duncan v. Louisiana, 391 U.S. 145, y Bloom v. Illinois, 391 U.S. 194—derecho a juicio por jurado en ciertos casos menos grave— a procesos en que el juicio comenzó antes del 20 de mayo de 1968, fecha en que se enunciaron estas dos últimas opiniones.
2. — El apuntamiento de falta de asistencia de abo-gado se basa en que el abogado que representó al apelante durante el juicio no compareció al acto de dictarse sentencia; que el tribunal designó a otro abogado para que lo repre-sentara en dicho acto; que este abogado solicitó se reconsi-derara su designación como abogado del acusado; y que el tribunal denegó dicha solicitud.
El apelante, sin embargo, no ha mostrado que dicho abogado actuara o dejara de actuar en forma tal que l¡e causara perjuicio alguno, ni ha mostrado qué perjuicio ha sufrido con motivo de la actuación del tribunal, es decir, que por no gozar el apelante de asistencia legal efectiva en ese momento, no se adujo una o más de las causas rela-cionadas en la Regla Núm. 168 de las de Procedimiento Criminal por las cuales no procedía dictar la sentencia en este caso. Pueblo v. Hernández, 94 D.P.R. 116 (1967).

*725
En vista de lo expuesto, se confirmará la sentencia dic-tada en este caso por el Tribunal Superior, Sala de San Juan, en 29 de junio de 1966.

El Juez Asociado Señor Santana Becerra disintió en opinión separada en la cual concurren los Jueces Asociados Señores Hernández Matos y Dávila
—O—

 Debe recordarse al respecto que hasta la aprobación de las Reglas de Procedimiento Criminal en 1963, la renuncia a juicio por jurado podía ser hecha por el abogado del acusado. Pueblo v. Cabán Rosa, 92 D.P.R. 866 (1965).